Filed 6/17/22 In re A.M. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re A.M. et al., Persons Coming Under                            H049613
 the Juvenile Court Law.                                            (Monterey County Super. Ct.
 _________________________________                                   Nos. 19JD000121 & 19JD000122)

 MONTEREY COUNTY DEPARTMENT
 OF SOCIAL SERVICES,

             Plaintiff and Respondent,

             v.


 H.M.,

             Defendant and Appellant.


                                                   THE COURT 1
         Appellant, H.M., appeals from an order terminating her parental rights as to A.M.
and J.P. Respondent, Monterey County Department of Social Services (Department) and
H.M. jointly move for a summary reversal of the order. The parties agree that the trial
court failed to comply with the Indian Child Welfare Act (ICWA), and request that we
remand the matter to the trial court for the limited purpose of determining compliance
with ICWA notice requirements. We grant the motion and reverse the order pursuant to
the stipulation of the parties.

         1   Before Greenwood, P.J., Lie, J. and Wilson, J.
                                I. PROCEDURAL BACKGROUND
       The initial petition filed in this matter pursuant to Welfare and Institutions Code,
section 300 stated that there was no known Indian ancestry based on H.M.’s statements to
the social worker and forms H.M. had completed. Based on this evidence, the
jurisdictional and dispositional order found that ICWA did not apply. Despite having
contact with various relatives during the course of the dependency proceedings, the
Department made no further inquiry regarding Indian ancestry prior to the Welfare and
Institutions Code, section 366.26 hearing. After the court terminated H.M.’s parental
rights, this timely appeal ensued. After H.M. filed her opening brief, the parties jointly
moved for summary reversal.
                                     II.    DISCUSSION
       On appeal, H.M. contends that the trial court’s order terminating parental rights
must be conditionally reversed and the matter remanded to the trial court because the
court failed to ensure compliance with ICWA. She argues that the Department’s failure
to ask H.M.’s family about Indian ancestry violated ICWA. Because of this insufficient
inquiry, the parties agree that the juvenile court erred when it found that ICWA did not
apply. They further agree that this court is likely to reverse the order on appeal. To
minimize delay, they jointly request that this court reverse and remand the matter
pursuant to their stipulation for the limited purpose of allowing the Department to
conduct a proper inquiry and send notice under ICWA as appropriate. (In re N.D. (2020)
46 Cal.App.5th 620, 624.)
       The parties’ joint motion supports the conclusion that a summary reversal pursuant
to stipulation is appropriate under the facts of this case and the law. (See Code Civ.
Proc., § 128, subd. (a)(8).) For the reasons stated in the motion, the court finds that there
is no possibility that the interests of nonparties or the public will be adversely affected by
the reversal. Summary reversal of the judgment would place the parties in the same
position they would be in if the appeal were successfully prosecuted to completion,


                                              2
would save both private and judicial resources because it would obviate the need for
further briefing by the parties and review of the record by this court, and most
importantly would minimize delay in permanency for the children. Both public policy
and the public interest are served by these outcomes.
         This court further finds that the parties’ grounds for requesting reversal are
reasonable. The parties agree that the Department’s ICWA inquiry was deficient and that
the trial court erred in terminating parental rights without ensuring compliance with
ICWA. They also agree that if after ensuring compliance, the court again finds that
ICWA does not apply, the court can reinstate the prior order terminating parental rights.
These grounds outweigh the erosion of public trust that may result from the nullification
of a judgment and outweigh the risk that the availability of a stipulated reversal will
reduce the incentive for pretrial settlement. Public trust in the courts is enhanced, not
eroded, when parties recognize and acknowledge errors and agree to resolve them with
limited delay. (See Union Bank of Cal. v. Braille Inst. of Am. (2001) 92 Cal.App.4th
1324.)
                                      III.   DISPOSITION
         The October 25, 2021, order terminating parental rights is reversed pursuant to the
stipulation of the parties. The matter is remanded to the trial court for the limited purpose
of determining compliance with ICWA. If the court determines that the requirements of
ICWA have been met, the court shall reinstate the order. The remittitur shall issue
forthwith.




                                                3